
	

114 HR 43 IH: Border Security, Cooperation, and Act Now Drug War Prevention Act of 2015
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 43
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Ms. Jackson Lee introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide for emergency deployments of United States Border Patrol agents and to increase the
			 number of DEA and ATF agents along the international border of the United
			 States to increase resources to identify and eliminate illicit sources of
			 firearms into Mexico for use by violent drug trafficking organizations and
			 for other lawful activities, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the Border Security, Cooperation, and Act Now Drug War Prevention Act of 2015.
			(b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Title I—General Provisions
					Sec. 101. Emergency deployment of United States Border Patrol agents.
					Sec. 102. Emergency deployment of DEA agents.
					Sec. 103. Emergency deployment of ATF agents.
					Sec. 104. Elimination of fixed deployment of United States Border Patrol agents.
					Sec. 105. Helicopters and power boats.
					Sec. 106. Control of United States Border Patrol assets.
					Sec. 107. Motor vehicles.
					Sec. 108. Portable computers.
					Sec. 109. Radio communications.
					Sec. 110. Hand-held global positioning system devices.
					Sec. 111. Night vision equipment.
					Sec. 112. Border armor.
					Sec. 113. Weapons.
					Sec. 114. Uniforms.
					Sec. 115. Task force.
					Title II—Border Relief
					Sec. 201. Border relief grant program.
					Sec. 202. Authorization of appropriations.
					Sec. 203. Enforcement of Federal immigration law.
					Sec. 204. Regulations.
			2.FindingsCongress finds the following:
			(1)In 2008, the violence between Mexican drug gangs fighting for trafficking routes to the United
			 States killed approximately 6,000 people in Mexico, including more than
			 500 police officers and soldiers.
			(2)In the first eight weeks of 2009, more than 1,000 people were killed as a result of the drug war.
			(3)In March 2009, Mexico sent an additional 3,200 soldiers to the border, increasing the total number
			 of Mexican solders combating drug cartels to more than 45,000.
			(4)Over 200 United States citizens have been killed in the drug war, either because they were involved
			 in the cartels or were innocent bystanders.
			(5)The drug trade in Mexico include marijuana, heroin, cocaine, and methamphetamine (meth).
			(6)Mexico is the conduit for most of the cocaine—approximately 90 percent—in the United States, the
			 source for much of the heroin consumed in this country, and the largest
			 foreign supplier of marijuana and meth to other markets.
			(7)Estimates indicate a vast majority of the cocaine available in the United States market is smuggled
			 by Mexican cartels across the United States-Mexico border.
			(8)Cartels are becoming increasingly involved in the trafficking of meth because of the large profit
			 margins they obtain from controlling the drug from manufacture to
			 distribution.
			(9)The drug cartels have criminal earnings in excess of $25 billion per year and physically send more
			 than $10 billion a year in bulk cash back into Mexico from the United
			 States.
			(10)According to the 2009 National Drug Threat Assessment, Mexican drug trafficking organizations are
			 the greatest drug trafficking threat to the United States.
			(11)Mexico’s cartels have existed for some time, but have become increasingly powerful in recent years
			 with the demise of once powerful cartels in Colombia and the closure of
			 trafficking routes through Florida.
			(12)The Colombian cartels still play a role in the United States drug trade.
			(13)The Drug Enforcement Administration (DEA) maintains that the Mexican cartels now command and
			 control the drug trade and show the hallmarks of organized crime, such as
			 organizing into distinct cells with subordinate cells, including gangs,
			 which operate throughout the United States.
			(14)Mexican cartels control drug distribution in most United States cities, and they are gaining
			 strength in markets that they do not yet control. The 2009 National Drug
			 Threat Assessment indicates that Mexican cartels maintain drug
			 distribution networks or supply drugs to distributors in at least 230
			 United States cities, including in Alaska and Hawaii.
			(15)The Federal Government provides States and local governments with assistance in covering the costs
			 related to the fight against the drug cartels and the prosecution of such
			 drug cases, local law enforcement along the border is in need of
			 assistance in covering expenses. Local law enforcement uses its limited
			 resources to combat drug trafficking, human smuggling, kidnappings, the
			 destruction of private property, and other border security related crimes.
			 The United States shares 1,989 miles along its border with Mexico. Federal
			 assistance is required to help local law enforcement.
			IGeneral Provisions
			101.Emergency deployment of United States Border Patrol agents
				(a)In generalIf the Governor of a State on an international border of the United States declares an
			 international border security emergency, including actions involving
			 Mexican drug gangs fighting for trafficking routes involved in violent
			 drug wars, and requests additional United States Border Patrol agents from
			 the Secretary of Homeland Security, the Secretary is authorized, subject
			 to subsections (b) and (c), to provide the State with up to 500 additional
			 United States Border Patrol agents for the purpose of patrolling and
			 defending the international border in order to prevent individuals from
			 crossing the international border and entering the United States at any
			 location other than an authorized port of entry.
				(b)ConsultationThe Secretary of Homeland Security shall consult with the President upon receipt of a request under
			 subsection (a), and shall grant such request to the extent that providing
			 the requested assistance will not significantly impair the Department of
			 Homeland Security’s ability to provide border security for any other
			 State.
				(c)Collective bargainingEmergency deployments under this section shall be made in accordance with all collective bargaining
			 agreements and obligations.
				102.Emergency deployment of DEA agents
				(a)In generalIf the Governor of a State on an international border of the United States declares an
			 international border security emergency and requests additional Drug
			 Enforcement Administration (DEA) agents from the Attorney General, the
			 Attorney General is authorized, subject to subsections (b) and (c), to
			 provide the State with up to 500 additional DEA agents for the purpose of
			 combating the inflow of drugs along trafficking routes to the United
			 States.
				(b)ConsultationThe Attorney General shall consult with the President upon receipt of a request under subsection
			 (a), and shall grant such request to the extent that providing the
			 requested assistance will not significantly impair the Attorney General’s
			 ability to provide DEA agents for any other State.
				(c)Collective bargainingEmergency deployments under this section shall be made in accordance with all collective bargaining
			 agreements and obligations.
				103.Emergency deployment of ATF agents
				(a)In generalIf the Governor of a State on an international border of the United States declares an
			 international border security emergency and requests additional Bureau of
			 Alcohol, Tobacco, Firearms, and Explosives (ATF) agents from the Attorney
			 General, the Attorney General is authorized, subject to subsections (b)
			 and (c), to provide the State with up to 500 additional ATF agents for the
			 purpose of combating the inflow of firearms, explosives, alcohol, and
			 tobacco along smuggling routes to the United States.
				(b)ConsultationThe Attorney General shall consult with the President upon receipt of a request under subsection
			 (a), and shall grant such request to the extent that providing the
			 requested assistance will not significantly impair the Attorney General’s
			 ability to provide ATF agents for any other State.
				(c)Collective bargainingEmergency deployments under this section shall be made in accordance with all collective bargaining
			 agreements and obligations.
				104.Elimination of fixed deployment of United States Border Patrol agentsThe Secretary of Homeland Security shall ensure that no United States Border Patrol agent is
			 precluded from performing patrol duties and apprehending violators of law,
			 except in unusual circumstances where the temporary use of fixed
			 deployment positions is necessary.
			105.Helicopters and power boats
				(a)In generalThe Secretary of Homeland Security shall increase by not fewer than 100 the number of United States
			 Border Patrol helicopters, and shall increase by not fewer than 250 the
			 number of United States Border Patrol power boats. The Secretary of
			 Homeland Security shall ensure that appropriate types of helicopters are
			 procured for the various missions being performed. The Secretary of
			 Homeland Security also shall ensure that the types of power boats that are
			 procured are appropriate for both the waterways in which they are used and
			 the mission requirements.
				(b)Use and trainingThe Secretary of Homeland Security shall establish an overall policy on how the helicopters and
			 power boats described in subsection (a) will be used and implement
			 training programs for the agents who use them, including safe operating
			 procedures and rescue operations.
				106.Control of United States Border Patrol assetsThe United States Border Patrol shall have complete and exclusive administrative and operational
			 control over all the assets utilized in carrying out its mission,
			 including aircraft, watercraft, vehicles, detention space, transportation,
			 and all of the personnel associated with such assets.
			107.Motor vehiclesThe Secretary of Homeland Security shall establish a fleet of motor vehicles appropriate for use by
			 the United States Border Patrol that will permit a ratio of at least one
			 police-type vehicle per every three United States Border Patrol agents.
			 Additionally, the Secretary of Homeland Security shall ensure that there
			 are sufficient numbers and types of other motor vehicles to support the
			 mission of the United States Border Patrol. All vehicles will be chosen on
			 the basis of appropriateness for use by the United States Border Patrol,
			 and each vehicle shall have a panic button and a global positioning system device that is activated solely in emergency situations for the
			 purpose of tracking the location of an agent in distress. The police-type
			 vehicles shall be replaced at least every three years.
			108.Portable computersThe Secretary of Homeland Security shall ensure that each police-type motor vehicle in the fleet of
			 the United States Border Patrol is equipped with a portable computer with
			 access to all necessary law enforcement databases and otherwise suited to
			 the unique operational requirements of the United States Border Patrol.
			109.Radio communicationsThe Secretary of Homeland Security shall augment the existing radio communications system so all
			 law enforcement personnel working in every area where United States Border
			 Patrol operations are conducted have clear and encrypted two-way radio
			 communication capabilities at all times. Each portable communications
			 device shall be equipped with a panic button and a global positioning system device that is activated solely in emergency situations for the
			 purpose of tracking the location of the agent in distress.
			110.Hand-held global positioning system devicesThe Secretary of Homeland Security shall ensure that each United States Border Patrol agent is
			 issued a state-of-the-art hand-held global positioning system device for
			 navigational purposes.
			111.Night vision equipmentThe Secretary of Homeland Security shall ensure that sufficient quantities of state-of-the-art
			 night vision equipment are procured and maintained to enable each United
			 States Border Patrol agent working during the hours of darkness to be
			 equipped with a portable night vision device.
			112.Border armorThe Secretary of Homeland Security shall ensure that every United States Border Patrol agent is
			 issued high-quality body armor that is appropriate for the climate and
			 risks faced by the individual officer. Each officer shall be allowed to
			 select from among a variety of approved brands and styles. Officers shall
			 be strongly encouraged, but not mandated, to wear such body armor whenever
			 practicable. All body armor shall be replaced at least every five years.
			113.WeaponsThe Secretary of Homeland Security shall ensure that United States Border Patrol agents are
			 equipped with weapons that are reliable and effective to protect
			 themselves, their fellow officers, and innocent third parties from the
			 threats posed by armed criminals. In addition, the Secretary shall ensure
			 that the policies of the Department of Homeland Security allow all such
			 officers to carry weapons that are suited to the potential threats that
			 they face.
			114.UniformsThe Secretary of Homeland Security shall ensure that all United States Border Patrol agents are
			 provided with all necessary uniform items, including outerwear suited to
			 the climate, footwear, belts, holsters, and personal protective equipment,
			 at no cost to such agents. Such items shall be replaced at no cost to such
			 agents as they become worn, unserviceable, or no longer fit properly.
			115.Task force
				(a)In generalThere is established a task force to be known as the ATF, DEA, and Border Patrol Task Force. The
			 task force shall be composed of members appointed by the President from
			 among representatives of the United States Border Patrol, the Drug
			 Enforcement Administration, and the Bureau of Alcohol, Tobacco, Firearms,
			 and Explosives. There shall be an equal number of representatives from
			 each agency.
				(b)DutiesThe task force shall meet not less than once per month during a two-year period in order to monitor
			 and report to the Congress and to the President on the trade and sale of
			 drugs, alcohol, tobacco, firearms, and explosives along the borders of the
			 United States. Twice a year during such period, the task force shall
			 submit a report to the Committee on the Judiciary and the Committee on
			 Homeland Security of the United States House of Representatives and the
			 Committee on the Judiciary and the Committee on Homeland Security and
			 Governmental Affairs of the Senate.
				(c)TerminationThe task force shall terminate upon the expiration of the two-year period beginning on the date of
			 the appointment of the last member appointed under this section.
				IIBorder Relief
			201.Border relief grant program
				(a)In generalFrom amounts made available under section 202, the Attorney General may make border security grants
			 to—
					(1)sheriffs’ offices of counties any part of which is within 25 miles of the southern border of the
			 United States; and
					(2)police departments serving a city, town, or other political subdivision in a county any part of
			 which is within 25 miles of the southern border of the United States
			 (including tribal police departments serving a community any part of which
			 is within 25 miles of such border).
					(b)Use of funds
					(1)In generalGrant funds received under subsection (a) may be used for the following activities:
						(A)To conduct law enforcement operations to enforce criminal laws, prevent and punish criminal
			 activity, and protect the lives, property, and security of the people
			 within the jurisdiction of the grant recipient.
						(B)To transfer to appropriate Federal law enforcement officials aliens unlawfully present in the
			 United States who are detained or in the custody of the grant recipient.
						(C)To enforce State and Federal laws relating to securing the border and enforce other State and
			 Federal criminal laws.
						(2)Payment of costsUse of funds under paragraph (1) shall include payment for costs of hiring, equipping, training,
			 and otherwise controlling the operations and deployment of law enforcement
			 officials engaged in duties described in paragraph (1), as well as the
			 costs of paying overtime to such officials.
					(c)Application
					(1)In generalEach eligible law enforcement agency seeking a grant under this section shall submit to the
			 Attorney General an application at such time, in such manner, and
			 accompanied by such information as the Attorney General may require.
					(2)ContentsEach application submitted pursuant to paragraph (1) shall—
						(A)describe the activities for which assistance under this section is sought; and
						(B)provide such additional assurances as the Attorney General determines to be essential to ensure
			 compliance with the requirements of this section.
						202.Authorization of appropriationsThere is authorized to be appropriated to the Attorney General to carry out this title $150,000,000
			 for fiscal year 2015 and each succeeding fiscal year.
			203.Enforcement of Federal immigration lawNothing in this title shall be construed to authorize State or local law enforcement agencies or
			 their officers to exercise Federal immigration law enforcement authority.
			204.RegulationsNot later than 90 days after the date of the enactment of this title, the Attorney General shall
			 issue regulations to carry out this title.
			
